Citation Nr: 1746534	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in March 2016, he withdrew his hearing request. 

The Veteran raised the issue of whether he was unemployable due, largely in part, to service-connected PTSD.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In December 2016, the Board remanded the following issues to the AOJ to issue a Statement of the Case (SOC):  entitlement to an effective date earlier than March 31, 2015, for the grant of service connection for diabetes mellitus; entitlement to initial disability rating in excess of 20 percent for service-connected diabetes mellitus; whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea; and whether the reduction in evaluation from 60 to 30 percent for service-connected coronary artery disease, effective from July 1, 2016, was proper.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The AOJ issued SOCs in September 2017 and October 2017; however, the Veteran has yet to perfect these issues for appeal.  Accordingly, the Board does not have jurisdiction over these issues at this time.

In December 2016, the Board also remanded the issues of entitlement to an increased rating for PTSD and a TDIU for further development, which has been completed.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

 2.  Effective October 5, 2010, the evidence shows that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.

3.  Since October 5, 2010, the Veteran's service-connected PTSD has been totally disabling and since February 25, 2012, his coronary artery disease, diabetes mellitus, of the lower extremities, and tinnitus have been independently rated at least 60 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Since October 5, 2010, the criteria for the award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

3.  The criteria for SMC based on statutory housebound status from February 25, 2012, to present, are met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. § 3.350 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran contends that he is entitled to a rating in excess of 50 percent for his PTSD.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Where, as here, entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

After a review of the evidence of record, the Board finds that the Veteran's PTSD has been productive of symptoms such as passive suicidal and homicidal ideation, chronic sleep impairment (including nightmares), exaggerated startle response, isolative behavior, irritability, panic attacks, hypervigilance, intrusive thoughts, disturbances of motivation and mood, memory impairment, and concentration impairment.

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the evidence shows that the Veteran's PTSD has approximated the criteria for a 70 percent rating for the entire appeal period (i.e., since his October 5, 2010, claim for increase).  In addition, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a Veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Notably, the Veteran has consistently reported feelings of hopelessness, constant depression, and passive suicidal ideation, with occasional homicidal ideation, but stated that he does not plan to act on his thoughts so as not to hurt his wife.  See, e.g., VA examinations (March 2011, July 2011, September 2014, March 2015); VA treatment record (August 3, 2017).  Significantly, the March 2011 VA examiner, the Assistant Chief of a VA Mental Health Clinic stated that the Veteran is "totally and permanently disabled; [] unemployable; [] depressed and thinks about killing himself and others, compensates and copes by staying away from everyone; [] has severe panic attacks that prevent him from leaving his home unless he has to; his flashbacks involve dissociation and he does not know what he is doing; he gets up during nightmares and has attacked those around him; [and] his insomnia is intractable."  In September 2014, the Veteran's treating VA psychiatrist stated that the "Veteran has been aggressively treated with individual therapy, multiple medications at substantial doses, and one psychiatric hospitalization since 2009.  In spite of these interventions, and with genuine effort for improvement on the part of the Vet, he continues to suffer with severe, prolonged PTSD and, to a lesser degree, major depression.  I have been the Vet's treating psychiatrist since March 2013 and believe his mental illness to be treatment refractory and clearly severe enough to keep him from performing any type of employment."  See VA treatment record (September 19, 2014).  Shortly thereafter, the Veteran "impulsively" overdosed on klonopin in an effort to "shut down" because he could not deal with the stress of the holidays.  His treating mental health provider cautioned against the hazards of such misuse, to include sudden death, and ordered that the Veteran's wife dispense his medications from that point forward.  See VA treatment records (November 23-28, 2014).  Recent treatment records show a continuation of severe symptomatology and that the Veteran told treatment providers that "[i]f I continue to be like this, I will not be here long."  See VA treatment record (August 30, 2017); Bankhead, 29 Vet. App. at 18 (indicating the continuum of suicidal ideation includes thoughts of wishing one would go to sleep and not wake up).  The Board acknowledges that July 2011 VA examiner's opinion that the Veteran's PTSD results in reduced reliability and productivity, without deficiencies in most areas, but finds more probative the opinions of the Veteran's treating VA physician (September 2014) and the Assistant Chief of the VA Mental Health Clinic (March 2011) as their opinions were based on an interview with the Veteran as well as a review of the claims file.  See VA examination (July 2011) (noting that the examiner did not review the Veteran's medical history); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that a medical examination is considered adequate "where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability.")(emphasis added).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a 70 percent for the Veteran's PTSD throughout the appeal period.

A higher rating of 100 percent is not warranted as the evidence of record does not show total social and occupational impairment.  In this regard, the Board does not contest the presence of occupational impairment, but finds that the Veteran's good familial relationships affirmatively oppose the notion of total social impairment.  Additionally, the face that the Veteran is involved in church, even teaching Sunday school, further opposes the notion of total social impairment.  See, e.g., VA treatment record August 30, 2017.  Ultimately, the preponderance of evidence is against the notion of total social impairment; there is no doubt to be resolved; and a 100 percent rating for PTSD is not warranted.

 TDIU

The Veteran seeks entitlement to a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, the Veteran's claim for a TDIU stems from his October 5, 2010, increased rating claim for PTSD.  In light of the Board's grant of a 70 percent rating for PTSD, the Veteran's service-connected disabilities satisfy the scheduler criteria set forth in 38 C.F.R. § 4.16(a) since October 5, 2010, the date of his increased rating claim for PTSD.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected PTSD is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Veteran has reported that he last worked in the field of law enforcement in 1997.  The evidence shows that his educational background includes a high school education and an associate's degree in business, and that his post-service employment has mostly been working in law enforcement.  See VA Form 8940 (March 31, 2015).  The Board affords significant probative value to the opinions of the Assistant Chief of the VA Mental Health Clinic (March 2011), the Veteran's treating VA physician (September 2014), and the vocational rehabilitation expert (August 2016) that the severe impairment of the Veteran's PTSD has precluded any form of gainful employment throughout the pendency of the appeal.  These opinions are in step with the fact that the Veteran's PTSD has been productive of symptoms such as passive suicidal and homicidal ideation, chronic sleep impairment (including nightmares), exaggerated startle response, isolative behavior, irritability, panic attacks, hypervigilance, intrusive thoughts, disturbances of motivation and mood, memory impairment, and concentration impairment.

Accordingly, the Board finds that a TDIU, effective October 5, 2010, the date of the claim on appeal, is warranted.


SMC

SMC on the basis of being housebound is assigned where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Here, the Board has assigned a TDIU from October 5, 2010, based solely due to the Veteran's service-connected PTSD, which, as discussed above, has been of sufficient severity to alone produce unemployability.  The Board finds that although the service-connected PTSD is not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

Since February 25, 2012, the Veteran's coronary artery disease, diabetes mellitus, of the lower extremities, and tinnitus have been independently rated at least 60 percent disabling.  Because the Veteran has had a single service-connected disability rated as total (i.e. his PTSD), and has additional service-connected disabilities (i.e. coronary artery disease, diabetes mellitus, of the lower extremities, and tinnitus) independently rated at least 60 percent, the criteria for SMC at the housebound rate were met as of February 25, 2012.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective February 25, 2012.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for the Veteran's PTSD is warranted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is granted effective October 5, 2010.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective February 25, 2012.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


